DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 10-20 (Cancelled).

Response to Arguments
Applicant’s arguments, see pages 9-10 of remarks, filed 02/10/2022, with respect to the rejection of claims 1, 3-7, and 9 under 35 USC 112 and 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1, 3-7, and 9 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7 and 9, are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 1, 3-7 and 9 are allowed for reasons argued by Applicant in the remarks filed 9/24/2021. The examiner indicated claim 8 to contain allowable subject matter in the non-final office action mailed on 6/24/2021. The applicant amended claim 1 to incorporate the subject matter of both claims 2 and 8, thus placing the application in condition for allowance.   
On 11/01/2021 the applicant filed an RCE and the examiner elected to re-open prosecution with newly discovered prior art. On 02/10/2022 applicant responded and argued that the prior art, “Saad”, failed to disclose performing the analysis of data subjected to a ransomware attack by using a sliding time window. The examiner was persuaded by applicant’s remarks and withdrew the rejection with this action, placing the application in condition for allowance. 
The prior art of record that was found and cited comprised the following reference(s): 
		U.S. PGPub. No. 2020/0099699 A1		“Saad”
		U.S. PGPub. No. 2016/0378988 A1		“Bhashkar”
U.S. PGPub. No. 2017/0177867 A1		“Crofton”

Bhashkar was merely cited for a system that collects file access statistics, but otherwise does not disclose the ransomware detection methods disclosed in the claims. 
Crofton, cited in a previous action, discloses a system where a backup manager may lock the prior version of a file from being overwritten and where the backup manager further records a device identifier of the client device in a hash data table and repairing the affected files and automatically restoring these to a prior version essentially undoing the modification. The examiner was not able to find a reference during the initial search that would have either anticipated or rendered obvious the claimed subject matter of both claims 1 and 8, such as “collecting file access statistics” and “collecting filed deduplication and compression rates, by … calculating an enhanced migration module (EMM) deduplication” amongst other limitations of claim 1. 
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491